United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY,
)
Picatinny Arsenal, NJ, Employer
)
___________________________________________ )
R.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-776
Issued: August 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 18, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 25, 2007 merit decision which denied his claim for a traumatic
injury. He also appealed a December 10, 2007 decision which denied merit review. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues on appeal are: (1) whether appellant has met his burden of proof in
establishing that he sustained a right wrist injury on May 4, 2007; and (2) whether the Office
properly denied his request for reconsideration.
FACTUAL HISTORY
On May 15, 2007 appellant, then a 47-year-old mechanical engineering technician, filed a
traumatic injury claim alleging that on May 4, 2007 he sustained a right wrist injury when he
tripped and fell when unloading a truck while in the performance of duty. He did not stop work.

By letter dated May 22, 2007, the Office asked appellant to submit additional information
including a comprehensive medical report from his treating physician which included a reasoned
explanation as to how the specific work factors or incidents identified by appellant had
contributed to his claimed injury.
Appellant submitted a sick slip prepared by an employing establishment emergency
medical technician who noted that appellant fell on his right wrist and was subsequently referred
to the local emergency room because no doctor was present in the clinic.
In a decision dated June 25, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence was not sufficient to establish that his condition was caused by factors of
his employment.
On October 30, 2007 appellant requested reconsideration and submitted additional
evidence. He submitted employing establishment clinic notes prepared by a medical technician
dated May 4, 2007 who treated him for a right wrist injury. Appellant reported falling and
landing on his right wrist. The medical technician noted findings upon physical examination of
no swelling or bruising. She referred appellant to the emergency room for treatment. On
June 13, 2007 appellant was treated at the employing establishment clinic by Dr. James F.
Bilello, a Board-certified family practitioner, who indicated that appellant related that he injured
his right wrist on May 4, 2007. Appellant reported joint pain localized in the wrist. Dr. Bilello
noted findings upon physical examination of mild decrease in range of motion on extension and
flexion with no swelling or tenderness. The x-ray of the right wrist revealed no fracture or
dislocation. Dr. Bilello noted appellant’s accident occurred on industrial premises. He
diagnosed wrist sprain and recommended a wrist splint and released appellant to work without
restrictions. In an emergency room note dated May 4, 2007, Dr. Hardik C. Soni, an emergency
room physician, treated appellant for an injury to the right wrist. He diagnosed right wrist sprain
and prescribed Motrin.
In a decision dated December 10, 2007, the Office denied appellant’s reconsideration
request on the grounds that his letter neither raised substantive legal questions nor included new
and relevant evidence and was insufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 357 (2001).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS -- ISSUE 1
The Office properly found that on May 4, 2007 appellant tripped and fell when unloading
a pick-up truck at work as alleged. However, appellant has not submitted sufficient medical
evidence to support that a condition has been diagnosed in connection with the employment
factors or that any alleged right wrist injury is causally related to the employment factors or
conditions.
On May 22, 2007 the Office advised appellant of the type of medical evidence needed to
establish his claim. Appellant did not submit a rationalized medical report from an attending
physician addressing how specific employment factors may have caused or aggravated his
claimed condition.
Appellant submitted an individual sick slip prepared by an employing establishment
emergency medical technician who noted appellant fell on his right wrist and was subsequently
referred to the emergency room to be treated by a physician. However, an emergency medical
technician is not a physician under the Act and, consequently, the report of an emergency

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

3

medical technician cannot be considered as medical opinion evidence.7 As noted above, part of
appellant’s burden of proof includes the submission of rationalized medical opinion evidence,
based on a complete factual and medical background, supporting such a causal relationship
between the employment and the diagnosed condition. Therefore, this note is insufficient to
meet appellant’s burden of proof.
The record contains no other medical evidence received prior to the issuance of the
Office’s June 25, 2007 decision. Because appellant has not submitted a reasoned medical
opinion explaining how and why his right wrist sprain is employment related, he has not met his
burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.8 Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,9 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulation,10 which provides that a
claimant may obtain review of the merits of his or her written application for reconsideration,
including all supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”

7

See 5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical
opinion, in general, can only be given by a qualified physician).
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

5 U.S.C. § 8128(a).

10

20 C.F.R. § 10.606(b).

4

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.11
ANALYSIS -- ISSUE 2
Appellant’s October 30, 2007 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by the
Office. Consequently, appellant is not entitled to a review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(2).
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by the Office, appellant submitted employing establishment clinic notes
prepared by a medical technician dated May 4, 2007 who treated him for a right wrist injury
sustained in a fall and referred appellant to the emergency room for treatment. However, the
underlying issue in the case is medical in nature and documents from a medical technician
cannot be considered as medical evidence.12 Appellant also submitted a June 13, 2007 report
from Dr. Bilello who noted that appellant reported sustaining a right wrist injury on industrial
premises on May 4, 2007. He diagnosed wrist sprain and released appellant to work without
restrictions. However, Dr. Bilello’s report, while new, is not relevant because he did not provide
his any opinion regarding whether the May 4, 2007 incident caused the diagnosed condition.
Likewise, Dr. Soni noted on May 4, 2007 that appellant presented with complaints of a right
wrist injury but Dr. Soni did not address whether the May 4, 2007 employment incident caused a
diagnosed condition. Therefore, the Office properly determined that this evidence did not
constitute a basis for reopening the case for a merit review.
Appellant neither showed that the Office erroneously applied or interpreted a point of
law; advanced a point of law or fact not previously considered by the Office; nor did he submit
relevant and pertinent evidence not previously considered by the Office.”13 Therefore, the Board
finds that the Office properly denied appellant’s requests for reconsideration without reviewing
the merits of the claim.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a right wrist injury causally related to his May 4, 2007 employment incident and that

11

20 C.F.R. § 10.608(b).

12

As noted above, treatment notes signed by an emergency medical technician are not considered medical
evidence as an emergency medical technician is not a physician under the Act; see supra note 7.
13

20 C.F.R. § 10.606(b).

5

the Office properly denied appellant’s requests for reconsideration without conducting a merit
review of the claim.14
ORDER
IT IS HEREBY ORDERED THAT the December 10 and June 25, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 26, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

14

Subsequent to the December 10, 2007 Office decision, appellant submitted additional evidence. However, the
Board may not consider new evidence on appeal; see 20 C.F.R. § 501.2(c).

6

